Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
Claim(s) 1,2,7,8,11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andersen et al (2019/0282119), which depends from PCT/EP2016/080447, filed Dec. 9, 2016.

1. A biological information measuring apparatus comprising:
a first electrode provided in contact with a user's external auditory canal; and
a second electrode provided in contact with the user's concha cavum. (see at least figures 1,2 which show electrodes 22 in the canal and electrodes 32 in the concha, see also at least ¶16,17)

2. The biological information measuring apparatus according to Claim 1, further comprising:
a first assistance unit for which the first electrode is provided and that is inserted into the user's external auditory canal; (see at least figure 3,4 which shows elastic member 20,and at least ¶60)
a second assistance unit for which the second electrode is provided and that is provided in contact with the user's concha cavum,  (see at least figures 1,2 which shows elastic member 34,36,and at least ¶60)

wherein the first and second assistance units restrict movement of the biological information measuring apparatus relative to the user. (they restrict movement by pressing against the patient’s tissue)


7. The biological information measuring apparatus according to Claim 2, further comprising:
a restriction member that restricts the movement of the biological information measuring apparatus relative to the user along with the first and second assistance units. (see at least ¶54 which teaches a behind the ear part)

8. The biological information measuring apparatus according to Claim 7,
wherein the restriction member is a mobile member. (see at least ¶54 which teaches a behind the ear part)

11. A biological information measuring system comprising:
the biological information measuring apparatus according to Claim 1 attached to one of user's ears;
the biological information measuring apparatus according to Claim 1 attached to another of the user's ears; (see at least figures 1,2 which show electrodes 22 in the canal and electrodes 32 in the concha, see also at least ¶16,17)

a measurement unit that measures biological information
regarding the user using electrodes included in the biological information measuring apparatuses attached to the user's ears. (see at least ¶48,27,62)



Claim Rejections - 35 USC § 103
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al (2019/0282119).

3. The biological information measuring apparatus according to Claim 2,
wherein the first and second assistance units are elastic members, and
wherein elastic moduli of the first and second assistance units are different from each other. (Andersen does not explicitly teach different elastic moduli.  However, at least ¶14 teaches that different materials can comprise the ear canal part and the external ear part, where they have different shore hardnesses, etc.  It would have been obvious to have different elastic moduli sicne each part plays a different function, one pressing the electrodes against the upper ear canal, and another against the external ear part.  For example, a softer material may be more appropriate inside the ear canal, while a harder material may be needed to press the electrodes against the external ear part.  Further, no unexpected results would occur from using different elastic moduli.)

4. The biological information measuring apparatus according to Claim 3,
wherein the elastic modulus of the first assistance unit is larger than the elastic modulus of the second assistance unit.  (as mentioned above, to use different elastic moduli would merely yield predictable results)

5. The biological information measuring apparatus according to Claim 3,
wherein the elastic modulus of the second assistance unit is larger than the elastic modulus of the first assistance unit. (as mentioned above, to use different elastic moduli would merely yield predictable results)


Claim(s) 6,9,10,12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al (2019/0282119) and Kaiser et al (2019/0192077).

6. The biological information measuring apparatus according to Claim 2,
wherein at least either the first assistance unit or the second assistance unit is replaceable. (Andersen is silent as to replaceability.  However, to replace parts when they wear out is considered to be old and well known, see at least ¶12 of Kaiser.  It would have been obvious to replace parts when they wear out since it would merely yield predictable results)


9. The biological information measuring apparatus according to Claim 1, further comprising:
an output unit that outputs signals measured by the first and second electrodes to an external device. (Andersen is silent as to outputting a signal to an external device.  However, Kaiser teaches such, see at least figure 1.  It would have been obvious to use such with the device of Andersen since it would merely yield predictable results and allow for analysis of the signals)

10. The biological information measuring apparatus according to Claim 1, further comprising:
a control unit that, if an ear to which the biological information measuring apparatus is attached is switched between the user's right ear and left ear, changes a mode for measuring biological information. (Andersen is silent as to such feature.  However, such is taught in at least ¶15 of Kaiser.  It would have been obvious to use such with the device of Andersen since it would merely provide the predictable result of allowing the system to work even if the devices are put in unintended ears.)


12. A biological information measuring system comprising:
the biological information measuring apparatus according to Claim 1 attached to one of user's ears; an electrode attached to another of the user's ears; (see at least figures 1,2 which show electrodes 22 in the canal and electrodes 32 in the concha, see also at least ¶16,17 of Andersen)
a measurement unit that measures biological information regarding the user using an electrode included in the biological information measuring apparatus attached to the one of the user's ears and the electrode attached to the other of the user's ears. (Andersen is silent as to using electrodes from both devices.  However, Kaiser teaches such, see at least figure 2.  To use electrodes from each device would have been obvious since it would merely yield predictable results.)

13. The biological information measuring system according to Claim 11,
wherein the measurement unit measures the biological information regarding the user using a selected one of the electrodes. (Although Andersen allows for any electrode to be selected, at leads ¶39 of Kaiser more explicitly teaches selecting electrodes.  To have the ability to select electrodes would improve performance in a predictable manner and thus be obvious)

14. The biological information measuring system according to Claim 11,
wherein the measurement unit measures the biological
information regarding the user by causing one of the electrodes to function as an electrode for detecting the user's brain waves, another of the electrodes to function as an electrode for detecting a reference signal to be compared with the detected brain waves, and yet another of the electrodes to function as an electrode for grounding. (Andersen teaches various electrodes that can be used for ground, etc.  However, Kaiser more explicitly teaches such electrode configuration, see at least ¶8,28,39.  To use such with the device of Andersen would have been obvious since it would merely yield predictable results, and allow for more and differently located regions to be sensed, improving patient care)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792